Respondent seeks diminution of the record to supply an agreement made between the parties subsequent to the trial, appeal and preparation of the transcript, which agreement respondent contends has disposed of one of the issues on appeal, rendering the same moot.
Diminution of the record is to supply something omitted which should have been in the transcript, or correct an error, not to supply new matter which could, or should not have been in the transcript. (Newby v. City of St. Anthony, 48 Idaho 608,284 P. 1028; Rule 29, Supreme Court, in effect Aug. 25, 1926.)
If an issue in an appeal has become moot since the appeal was taken, the proper procedure is to move to dismiss, and upon such motion the court may consider evidence outside the original record. (Abels v. Turner Trust Co., 31 Idaho 777,176 P. 884.)
Motion for diminution of the record denied.
Budge, Varian and McNaughton, JJ., concur. *Page 107